

116 HR 6853 IH: Undertaking National Initiatives to Tackle Epidemic Act of 2020
U.S. House of Representatives
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6853IN THE HOUSE OF REPRESENTATIVESMay 13, 2020Mr. Phillips (for himself, Mr. Fitzpatrick, Mr. Schiff, Mr. Garamendi, Mr. Tonko, Mr. Sarbanes, Ms. Spanberger, Mr. Huffman, and Mr. Crow) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo mobilize individuals in the United States in the fight against coronavirus by expanding volunteer opportunities in AmeriCorps, expanding employment opportunities at the Federal Emergency Management Agency, and utilizing the expertise of Peace Corps volunteer leaders whose service ended on March 15, 2020, and for other purposes.1.Short titleThis Act may be cited as the Undertaking National Initiatives to Tackle Epidemic Act of 2020 or the UNITE Act of 2020.2.FindingsCongress makes the following findings:(1)The outbreak of the novel coronavirus, SARS–CoV–2, which causes COVID–19 (referred to in this Act as the coronavirus), has disrupted the lives of all individuals in the United States and required enormous sacrifice. In following the guidance of public health officials, individuals in the United States have and can continue to play a key role in defeating their common, invisible enemy.(2)The Corporation for National and Community Service (referred to in this Act as CNCS), through the health, disaster, and poverty services administered by the CNCS under the 3 flagship AmeriCorps programs (AmeriCorps VISTA, AmeriCorps NCCC, and AmeriCorps State and National Volunteers), is uniquely positioned to aid frontline workers and communities most impacted by the coronavirus public health emergency if the President of the United States fully mobilizes those 3 programs.(3)The Federal Emergency Management Agency (referred to in this section as FEMA), tasked with leading aspects of the whole-of-government response to the coronavirus outbreak, is reportedly understaffed of those frontline workers that are essential to responding to the public health emergency.(4)On March 15, 2020, the Peace Corps involuntarily ended the service of approximately 7,300 volunteers. Many of them acquired public health skills in countries abroad, which may also be applied to further service in AmeriCorps, service in FEMA, or continuing service in the Peace Corps once operations of the Peace Corps are to resume.3.Sense of the House of RepresentativesIt is the sense of the House of Representatives that—(1)the President should fully utilize the competencies of the Federal Government workforce to battle the outbreak of coronavirus, the worst global health emergency the United States has faced in a century, as well as make available expanded opportunities for individuals in the United States desiring to serve their country in its time of need;(2)the President should elevate the role of CNCS within the whole-of-government response to the coronavirus outbreak, including by urging its Chief Executive Officer to—(A)in cooperation with the White House Coronavirus Task Force, take steps to actively encourage volunteerism and specifically encourage individuals in the United States to serve as a volunteer in an AmeriCorps program; (B)prioritize AmeriCorps grants that provide assistance to those most impacted by the coronavirus public health emergency and recruit the maximum number of volunteers authorized by law, particularly focusing on the recently unemployed; and(C)provide State Commissions, as defined in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511), with the flexibility to award and amend grants and to remove undue burdens relating to the onboarding of volunteers;(3)the United States should expand the Cadre of On-Call Response/Recovery Employees (CORE) program, administered by the Federal Emergency Management Agency, to enlist individuals in the United States to solve public health and supply-management challenges related to the coronavirus outbreak, as well as related to wildfires, hurricanes, and other disasters; and(4)bolstering the number of full-time positions at the Federal Emergency Management Agency will also expand national service opportunities for qualified individuals in the United States who have become unemployed or underemployed as a result of the coronavirus outbreak, including the approximately 7,300 Peace Corps volunteers whose service ended on March 15, 2020.4.Mobilizing programs in the coronavirus public health emergency(a)Prioritizing certain agreements(1)In generalNotwithstanding any provision of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.) or the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.), the Chief Executive Officer of CNCS, in consultation with the Secretary of Health and Human Services, the Director of the Centers for Disease Control and Prevention, the Administrator of the Federal Emergency Management Agency, State governments, and State Commissions, as defined in section 101 of the National and Community Service Act of 1990, shall, for the period described in paragraph (2), prioritize existing agreements, or enter into new agreements, with public and private nonprofit organizations, that will direct volunteers in programs administered by CNCS to assignments that assist individuals most impacted by the coronavirus public health emergency, including assignments—(A)providing support services to veterans, homeless populations, the elderly, and other individuals who may be most vulnerable during the coronavirus public health emergency;(B)supporting health care professionals and related positions;(C)offering before- and after-school tutoring and instruction for children in low-income areas, and offering adult basic skills and literacy tutoring and instruction, including through remote learning;(D)expanding broadband infrastructure for underserved and rural communities;(E)serving as nonpartisan poll workers for an election for public office; (F)performing functions consistent with implementation of the decennial census; and(G)performing other functions consistent with addressing the coronavirus public health emergency, including assisting with testing and contact tracing.(2)PeriodThe period described in this paragraph—(A)shall begin on the date of enactment of this Act; and(B)shall end—(i)not earlier than the date of the conclusion of the coronavirus public health emergency; and(ii)not later than 2 years after the conclusion of such emergency.(b)Authorization for additional recruitment of AmeriCorps volunteers(1)In general(A)Increase in number of positionsSection 121(f)(1)(B) of the National and Community Service Act of 1990 (42 U.S.C. 12571(f)(1)(B)) is amended—(i)in clause (vi), by striking and at the end;(ii)in clause (vii), by adding and at the end; and(iii)by adding at the end the following:(viii)500,000 for each of fiscal years 2020 through 2022;.(B)Reauthorizations(i)AmeriCorps vistaSection 501(a)(1) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5081(a)(1)) is amended by striking $100,000,000 for fiscal year 2010 and such sums as may be necessary for each of the fiscal years 2011 through 2014 and inserting such sums as may be necessary for each of fiscal years 2020 through 2022.(ii)AmeriCorps NCCCSection 501(a)(1)(A) of the National and Community Service Act of 1990 (42 U.S.C. 12681(a)(1)(A)) is amended—(I)by striking clauses (i) and (ii); and(II)by striking title I— and inserting title I, such sums as may be necessary for each of fiscal years 2020 through 2022..(iii)AmeriCorps State and national volunteersSection 501(a)(2) of the National and Community Service Act of 1990 (42 U.S.C. 12681(a)(2)) is amended by striking 2010 through 2014 and inserting 2020 through 2022.(2)RequirementTo fulfill the purposes of subsection (a), the Chief Executive Officer of CNCS shall expedite the recruitment and selection of volunteers for an assignment described in subsection (a) who are—(A)unemployed veterans;(B)individuals who become unemployed or underemployed as a result of the coronavirus public health emergency; and(C)AmeriCorps members, Peace Corps volunteers and trainees, and United States Fulbright scholars, who have had their service ended as a result of such emergency.(3)Eligibility(A)In generalNotwithstanding any other provision of law—(i)any individual who is authorized to work in the United States shall not be disqualified from being recruited or selected for any assignment described in subsection (a) based solely on his or her citizenship status; and(ii)bankruptcy or poor credit determined by the Chief Executive Officer of CNCS to be arising from the coronavirus public health emergency shall not disqualify any individual from being recruited or selected for any assignment described in subsection (a) based solely on such bankruptcy or credit reporting.(B)ClarificationNo individual described in clause (i) or (ii) of subparagraph (A) who is recruited or selected for an assignment described in subsection (a) shall become disqualified from continuing to serve in such assignment after the expiration of the period described in subsection (a)(2) solely on the basis of his or her citizenship or immigration status, bankruptcy status, or credit score.(c)Briefing to CongressNot later than 30 days after the date of enactment of this Act, and every 180 days thereafter, the Chief Executive Officer of CNCS shall submit a report, to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives, on the operating plan of the CNCS to carry out subsections (a) and (b), including the amendments under subsection (b).(d)Enhanced stipendSection 105(b)(2)(A) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955(b)(2)(A)) is amended to read as follows:(A)beginning for fiscal year 2020, the minimum allowance is not less than an amount equal to 200 percent of the income official poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of 1; and.(e)Ceiling on stipend for granteesSection 189 of the National and Community Service Act of 1990 (42 U.S.C. 12645c) is amended—(1)in subsection (a), by striking $18,000 and inserting $25,000; and(2)in subsection (e)(1), by striking $19,500 and inserting $30,000.(f)Waiver of matching funds requirementsSection 189A of the National and Community Service Act of 1990 (42 U.S.C. 12645d) is amended— (1)in the section heading, by inserting ; matching funds during coronavirus public health emergency after communities;(2)by redesignating subsection (b) as subsection (c); and(3)by inserting after subsection (a) the following:(b)COVID–19 responseNotwithstanding any other provision of law, an entity that receives newly awarded assistance, or previously awarded assistance still within the period of performance for such assistance, from the Corporation for any program under the national service laws (including a State Commission and an entity receiving subgrant funds) during the coronavirus public health emergency, as defined in section 4(g) of the Undertaking National Initiatives to Tackle Epidemic Act of 2020, shall not be subject to any requirements to provide matching funds for any such program, and the Federal share of such assistance for a recipient (including for a State Commission and a subgrant recipient) shall be 100 percent..(g)Coronavirus public health emergency definedIn this section, the term coronavirus public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19.5.Authorization for surge capacity for Federal Emergency Management Agency(a)In generalFor fiscal years 2020 through 2022 and subject to the appropriation of funds, the Administrator of the Federal Emergency Management Agency shall appoint, administer, and expedite the training of an additional 62,000 Cadre of On-Call Response/Recovery Employees, under the Response and Recover Directorate (referred to in this section as CORE employees) under the Office of Response and Recovery, above the level of such employees in fiscal year 2019, to address the coronavirus public health emergency and other disasters and public emergencies. (b)Detail of CORE employeesA CORE employee may be detailed, through mutual agreement and on a nonreimbursable basis, to any Federal agency or to a State, local, or Tribal government to fulfill an assignment consistent with the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), including—(1)providing logistical support for the supply chain of medical equipment and other goods involved in COVID–19 response efforts;(2)facilitating COVID–19 testing and surveillance activities;(3)tracing contacts of infected individuals and the status of the individuals while being quarantined;(4)providing nutritional assistance to vulnerable populations; and(5)carrying out other disaster preparedness and response functions for other emergencies and natural disasters. (c)RequirementAs soon as practicable, the Administrator of the Federal Emergency Management Agency shall make public job announcements to fill the CORE employee positions authorized under subsection (a), which shall prioritize hiring from among the following groups of individuals:(1)Unemployed veterans.(2)Individuals who have become unemployed or underemployed as a result of the coronavirus public health emergency.(3)AmeriCorps members, Peace Corps volunteers and trainees, and United States Fulbright Scholars who have had their service terms ended as a result of the coronavirus public health emergency.(4)Recent graduates of public health, medical, nursing, social work, or related health-services programs. (d)HiringThe Administrator of the Federal Emergency Management Agency shall—(1)hire the employees authorized under this section in accordance with section 306(b)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149(b)(1)); and (2)use relevant statutory authority in effect on the day before the date of enactment of this Act to allow regional offices and site managers to advertise for and hire employees under this section.(e)TrainingThe Administrator of the Federal Emergency Management Agency may make appropriate adjustments to the standard training course curriculum for employees under this section to include on-site trainings at regional offices of the Federal Emergency Management Agency, virtual trainings, or trainings conducted by other Federal, State, local, or Tribal agencies to fulfill functions described in subsection (b). (f)Authorization of appropriationsThere are authorized to be appropriated to the Administrator of the Federal Emergency Management Agency $6,500,000,000, for each of fiscal years 2020, 2021, and 2022, of which not less than $1,500,000,000 may be used each fiscal year for the administrative costs associated with carrying out this section.(g)Eligibility for hiringNotwithstanding any other provision of law, for the purposes of hiring employees under this section—(1)any individual who is authorized to work in the United States shall not be disqualified for appointment to a position under this section based solely on his or her citizenship status; and(2)bankruptcy or poor credit determined by the Administrator of the Federal Emergency Management Agency to be arising from the coronavirus public health emergency shall not disqualify any individual for appointment to a position under this section.(h)ElectionsSection 403 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b) is amended—(1)in subsection (a)(3)(D) by striking the subparagraph and inserting the following:(D)provision of temporary or supplementary facilities for schools, official government polling places, and other essential community services;; and(2)in subsection (d)(1)—(A)in subparagraph (A)(ii) by striking or at the end;(B)in subparagraph (B) by striking the period at the end and inserting ; or; and(C)by adding at the end the following new subparagraph:(C)stipends for temporary workers of the State, tribal, or local government conducting nonpartisan official election poll worker services..(i)CoordinationThe Federal Emergency Management Agency shall implement this Act and the amendments made by this Act in coordination with the Secretary of Health and Human Services, the Director of the Centers for Disease Control and Prevention, and other Federal agencies as determined appropriate.(j)Coronavirus public health emergency definedIn this section, the term coronavirus public health emergency has the meaning given the term in section 4(g). 